Plaintiffs in error were indicted, tried and convicted for the larceny of an automobile in Walton County, Florida. They contend here that the judgment below should be reversed because the evidence does not support the verdict and because one of the jurors who sat in the case was related within the prohibited degrees to one of the co-defendants with the plaintiffs in error.
We have examined the record and find it to contain substantial evidence in support of the verdict rendered. We find nothing in the record to show relation of the juror to one of the co-defendants so the judgment below must be and is hereby affirmed.
Affirmed.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur. *Page 705